Case 2:20-cv-00168-Z-BR Document 11 Filed 08/10/20 Pageiof2 PagelD 71

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT eee TILED OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
AUG 1 0 2020
DONALS RAY DAVIS, §
a/k/a Donald Ray Davis, § CLERK, U.S. DISTRICT COUR,
§ By___->
Petitioner, § Deputy
§
Vv. § 2:20-CV-168-Z,
§
LORIE DAVIS, Director, §
Texas Department of Criminal Justice, §
Correctional Institutions Division, §
§
Respondent. §

ORDER OVERRULING OBJECTIONS,
ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION,
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the Findings, Conclusions, and Recommendation (ECF No. 7) of the
United States Magistrate Judge to deny the Petition for a Writ of Habeas Corpus filed by Petitioner
in this case. On July 31, 2020, the Court received Petitioner’s objections to the findings,
conclusions, and recommendation that was mailed on July 27, 2020. See ECF No. 10.

Petitioner argues that the Magistrate Judge erred in denying his request for a reduction in
sentence because the First Step Act of 2018 applies to prisoners in both federal and state prisons.
Id. at 2-3. However, as emphasized by the Magistrate Judge, “the First Step Act applies only to
federal prisoners serving federal sentences pursuant to a federal conviction for a violation of a
federal criminal law. State prisoners serving state sentences of imprisonment as a result of a state
conviction for a state criminal offense do not benefit from this federal law.” ECF No. 7 at 2. The

issue is under which jurisdiction—federal or state—that Petitioner was convicted and sentenced—

not which prison the Petitioner is serving that sentence.
Case 2:20-cv-00168-Z-BR Document 11 Filed 08/10/20 Page 2of2 PagelD 72

After making an independent review of the pleadings, files, and records in this case, as well
as Petitioner’s objections, the Court concludes that the findings and conclusions of the Magistrate
Judge are correct. It is therefore ORDERED that Petitioner’s objections are OVERRULED, the
findings, conclusions, and recommendation of the Magistrate Judge are ADOPTED, and the
Petition for a Writ of Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has
failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,
529 U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011). The
Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that Petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If Petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

August 1, 2020.

 

MATTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
